Title: From George Washington to William Thornton, 14 July 1799
From: Washington, George
To: Thornton, William



Dear Sir
Mount Vernon 14th July 1799

Be so good as to learn from Mr Blagden, and inform me, at what time—and what sum, the next advance must be, that I may be making arrangements therefor.

If nothing happens more than I am aware of at present, I shall be in George Town on the first Monday in next Month (August the 5th) at the annual Meeting of the Pot[oma]c Compy and should be glad to know previously thereto, when, and what the requirement of Mr Blagden will be.
The generally received opinion is, that my houses in the City are engaged by Mr Francis, and I have no objection to Mr Francis becoming the occupier of them; but the matter is quite loose yet, between us; and ought to be fixed; otherwise the idea of their being engaged, will prevent offers from others; and I may be compelled to accept of such Rent as he shall think proper to offer when their wants are supplied.
Viewing the matter in this light, it is expedient that I should fix on a certain percentage on the cost of this property, which can be ascertained to a fraction, and know, in time whether he will give it as a Rent.
I am not disposed to fix this at an unreasonable rate; on the contrary, I had rather be under, than over a just standard: but I must not lose, because I do not mean to extort. In a word, I wish to know what others, who are building in the vicinity of the Capital (on the principle which has governed me—namely—the accomodation of Congress—) mean to ask as an interest on their expenditures; and if it should fall in your way to make this enquiry I would thank you for the result, as it will enable me to speak decisively to Mr Francis. with esteem & regard—I remain Dear Sir Your Most Obedt & Obliged Humble Servant

Go: Washington

